Title: General Orders, 29 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Monday 29th October 1781
                     Parole De Grasse
                     Countersigns De Barras De Bougainville
                  
                  For the Day tomorrow
                  Brigadier General WayneLieutenant Colonel AntillMajor FiskBrigade Major WilliamsThe 3rd Maryland and Colonel Ogden’s regiments for Guards and fatigue in York town tomorrow and the 4th Maryland and the 1st New York regiments will be employed in Levelling the works.
                  The Brigade which furnishes this days guards in York will also furnish three Serjeants and thirty Privates to bury the Dead bodies and Carcases and cover the other putrid matter in town, the Quarter master of the Brigade or in his absence one of the regimental Quarter masters will take charge of the Party and be answerable that the duty is performed.
                  If there be not tools in the Brigade the Quarter Master General will furnish them.
                  Major Gibbs is appointed Member of the Court Martial of which Colonel Ogden is President in the room of Major Wyllys sick.
                  The Court to assemble tomorrow morning ten ô clock at the Judge Advocates Marquee.
               